                 Case 2:20-cv-00629-JCC Document 6 Filed 08/18/20 Page 1 of 3



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ROGER G. ULRICH,                                           CASE NO. C20-0629-JCC
10                              Petitioner,                     ORDER
11          v.

12   MICHAEL OBENLAND,

13                              Respondent.
14

15          This matter comes before the Court on Petitioner’s objections (Dkt. No. 5) to the report
16   and recommendation of the Honorable Michelle L. Peterson, United States Magistrate Judge
17   (Dkt. No. 4). Petitioner seeks habeas relief from confinement pursuant to an unspecified state
18   court judgment pursuant to 28 U.S.C. § 2254. 1 (See Dkt. No. 3 at 3.) Judge Peterson
19   recommends that the Court dismiss Petitioner’s habeas petition because he has not exhausted the
20   remedies available to him in state court. (Dkt. No. 4 at 3). Petitioner objects, arguing that the
21   recent Washington Supreme Court decision in Colvin v. Inslee, 2020 WL 4211571 (Wash. 2020),
22   satisfies his exhaustion requirement. (Dkt. No. 5 at 2.)
23          A state prisoner is required to exhaust all available state court remedies before seeking a
24

25   1
      To the extent that Petitioner invokes the death knell doctrine or the Interlocutory Appeals Act,
     neither is relevant because this case is an original action with no underlying order to appeal. (See
26   Dkt. No. 4 at 3 n.2) (citing Coopers & Lybrand v. Livesay, 437 U.S. 463, 469-72 (1978)).

     ORDER
     C20-0629-JCC
     PAGE - 1
                Case 2:20-cv-00629-JCC Document 6 Filed 08/18/20 Page 2 of 3




 1   federal writ of habeas corpus. 28 U.S. C. § 2254(b)(1). To satisfy the exhaustion requirement, a

 2   petitioner must “fairly present” his claim in each appropriate state court, including the highest

 3   state court with powers of discretionary review, thereby giving those courts the opportunity to

 4   act on the claim. Baldwin v. Reese, 541 U.S. 27, 29 (2004). It is not enough that all the facts

 5   necessary to support a prisoner’s federal claim were before the state courts or that a similar state

 6   law claim was made. Anderson v. Harless, 459 U.S. 4, 6 (1982). The habeas petitioner must have

 7   fairly presented to the state courts the substance of his federal habeas corpus claims. Id.

 8          Here, Petitioner asserts that, in Colvin, his claims were “brought before the State’s
 9   highest Court for a ‘full and fair’ opportunity to litigate the merits of the claim brought in the
10   instant petition,” thereby satisfying the exhaustion requirement. (Dkt. No. 5 at 2) (citing Allen v.
11   Attorney Gen, 80 F.3d 569 (1st Cir. 1996)). But in Colvin, five named petitioners filed a writ of
12   mandamus with the Washington Supreme Court, requesting that the court “force [the] Governor .
13   . . and Department of Corrections Secretary . . . to reduce the prison population by ordering the
14   immediate release of three categories of offenders.” Colvin v. Inslee, 2020 WL 4211571, slip op.
15   at 1 (Wash. 2020). The Washington Supreme Court dismissed the writ on the grounds that
16   federal and state separation of powers doctrines precluded the court from exercising such
17   authority. Id. at 6–8. The Washington Supreme Court noted the “serious danger” the petitioners
18   were in but did not rule on their individual circumstances. Id. at 9. Thus, the claims in Colvin are

19   different from those raised by Petitioner. (See Dkt. No. 3 at 2.) Further, Petitioner was not among

20   the named parties in Colvin and it is unclear whether he was included in the action. See generally

21   id. Because Petitioner has not “fairly presented” his claim for review before the appropriate state

22   court, he has not exhausted all available state court remedies and his claims are ineligible for

23   habeas review under § 2254. See Baldwin, 541 U.S. at 29.

24          Accordingly, the Court OVERRULES Petitioner’s objections (Dkt. No. 5), APPROVES

25   and ADOPTS Judge Peterson’s report and recommendation (Dkt. No. 4), DISMISSES without

26   prejudice Petitioner’s habeas petition (Dkt. No. 3), and DENIES Petitioner a certificate of


     ORDER
     C20-0629-JCC
     PAGE - 2
               Case 2:20-cv-00629-JCC Document 6 Filed 08/18/20 Page 3 of 3




 1   appealability.

 2          DATED this 18th day of August 2020.




                                                  A
 3

 4

 5
                                                  John C. Coughenour
 6                                                UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0629-JCC
     PAGE - 3
